— Appeal by the defendant from a judgment of the County Court, Westchester County (Scarpino, J.), rendered February 1, 1991, convicting him of criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
At the suppression hearing, the defendant failed to challenge the constitutionality of the police conduct on the grounds now raised on appeal and "the resulting record is inadequate to permit the appellate court to make an intelligent determination on the merits” (People v Martin, 50 NY2d 1029, 1031; see also, People v Tutt, 38 NY2d 1011, 1013; People v Rondan, 116 AD2d 750, 752).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Rosenblatt, Lawrence and Ritter, JJ., concur.